Citation Nr: 0806028	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-33 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
claimed as pyrosis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of an 
injury to fingers of the right hand.

4.  Entitlement to service connection for scars on fingers of 
the right hand.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife
ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2003 and 
February 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon. 

An RO hearing was held in June 2006.  A transcript of the 
hearing has been associated with the claim file.  


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.  Scars on the middle and ring fingers of the right hand 
were manifested in service and are attributable to service.

3.  There is no current disability of the right hand.  

4.  Tinnitus is not attributable to any incident of service.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
dental disorder for the purposes of compensation have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 
(2007).

2.  Residuals of soft tissue lacerations of the middle and 
ring fingers of the right hand were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Scars on the fingers of the right hand were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Tinnitus was not incurred in or aggravated by service and 
an organic disease of the nervous system may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notices in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claims for service connection.  In VCAA letters of May 
2003, June 2003 and September 2004 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of March 2006.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
was afforded VA examinations.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).   However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Dental Condition

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function. There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and  (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a).  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c).  Those who were prisoners of 
war for 90 days or more, as determined by the concerned 
military service department, may be authorized any needed 
dental treatment.  (f) Class IIR (Retroactive). Any veteran 
who had made prior application for and received dental 
treatment from the Department of Veterans Affairs for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions:  (1) Application for such retroactive benefits is 
made within one year of April 5, 1983.  (2) Existing 
Department of Veterans Affairs records reflect the prior 
denial of the claim.  All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.  (g) 
Class III.  Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  (h) Class IV.  Those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.  (i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  (j) Class VI.  Any veterans scheduled for 
admission or otherwise receiving care and services under 
chapter 17 of 38 U.S.C. may receive outpatient dental care 
which is medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.  38 C.F.R. § 17.161.

Initially the Bard notes that the veteran is currently 
service connected for treatment purposes only for teeth # 1, 
7, 10, 16, 18, 20, 30, and 31.  He is now seeking service 
connection for a dental condition.  In a claim of June 2003 
the veteran alleged that while in service during World War II 
his teeth were damaged from pyorrhea and that he has now lost 
teeth due to this condition.  Private medical treatment 
records show treatment for teeth including extractions.  

Service medical treatment records show fillings and/or 
restorations were done on teeth # 1, 7, 10, 18, 30 and 31.  
Furthermore, records show that teeth # 3 and 14 were 
extracted in September 1942.  A separation physical of 
January 1946 shows that teeth # 3, 14, 17, and 32 were 
missing.  No periapical disease, marked malocclusion, lack of 
serviceable occlusion, or pyorrhea alveolar was noted.  

The veteran does not claim, nor does the evidence otherwise 
show, that he sustained dental trauma in service.  VA 
regulations provide that mere treatment in service, e.g., 
bleeding gums, extracting teeth, abscesses etc., is not 
tantamount to "Class II(a)" dental trauma as this term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 
25, 1997). 

The Board has considered all of the remaining provisions of 
38 C.F.R. § 3.381 and 38 U.S.C.A. § 17.161 which provide for 
service connection for dental treatment and finds that none 
are applicable in the present case.

In sum, the veteran is not entitled to service connection for 
a dental condition for compensation purposes, as a matter of 
law.  When, as here, the law is dispositive of the claim, it 
should be denied because of lack of entitlement under the 
law.  This is analogous to Rule 12(b) (6) of the Federal 
Rules of Civil Procedure for failure to state a claim upon 
which relief can be granted.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

Right Hand

The veteran is claiming service connection for residuals of 
an injury to the fingers of the right hand and scars on 
fingers of the right hand.  In a statement of October 2004 
the veteran stated that he injured his right hand when it was 
caught between the block and the barrel while they were 
cleaning the gun.  

Initially, the Board notes that while service personnel 
records show that the veteran engaged in combat while in 
service, he does not claim that his right hand injury was a 
result of combat.  Therefore the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application for purposes of 
this issue.

Service medical records show that the veteran complained of 
an injury to the 5th finger of the right hand in January 
1945.  X-rays revealed no evidence of fracture or 
dislocation.  A separation physical report of January 1946 
noted the veteran's extremities as normal.  No abnormalities 
or defects were noted.  

A VA examination report of December 2004 notes that the 
veteran reported he injured his ring and middle fingers of 
the right hand during service when his hand was caught in the 
breach lock of a 3 inch gun that went off unexpectedly.  He 
reported that the injury caused him anterior and posterior 
lacerations across the mid to distal end of the middle 
phalanges of the ring and middle fingers.  Physical 
examination revealed normal topography anatomy of the long 
and ring fingers of the right hand with no evidence of 
significant deformity.  There was full straight line 
extension of both digits and flexion in the form of grasping 
or grip maneuver results in all four fingers of the right 
being able to make physical contact with the middle of the 
palm.  Close inspection revealed barely visible slightly 
hypopigmented flat scars just proximal to the wrinkles 
associated with the distal interphalangeal joints of both 
digits.  There was also a thin barely visible linear 
nonadherent nontender well-healed laceration scar across the 
mid shaft of the volar aspect of the long and ring digits.  
Palpation of movement of all the scars was symptomatic.  He 
was assessed with residual soft tissue lacerations of digits 
long and ring of dominant hand without documentation to 
support the veteran's claim of occurrence while on active 
duty in the United States Navy.
At the RO hearing of June 2006 the veteran testified that the 
service medical records are wrong in reflecting an injury to 
the 5th finger of the right hand, that instead he injured the 
ring and middle fingers.  

A. Scars

The veteran is claiming service connection for scars on the 
fingers of the right hand.  He asserts that he injured his 
hand while in service which resulted in scars which he has 
had since service.  

As noted above, a VA examination report of December 2004 
notes scars in the distal interphalangeal joints of the long 
and ring fingers.  The report noted that the veteran 
attributed the scars to an injury in service.  

The Board notes that the veteran is competent to report that 
he suffered an injury in service, that a scar resulted form 
the injury, and that the scar has remained since service.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the 
Board finds the veteran credible in his assertions of an 
injury in service and resulting scars.  He has consistently 
reported the same incident.  The Board notes that while the 
veteran has stated that his injury in service was to the long 
and ring fingers of the right hand, service medical records 
note an injury to the 5th finger of the right hand.  However, 
the Board does not find it incredible that the service 
medical records could be wrong and finds the veteran's 
testimony that the service medical records were wrong in 
reporting which finger was injured credible.  

Therefore, the Board finds that service connection is 
warranted for scars on the fingers of the right hand.  The 
veteran is credible and competent to report the injury and to 
state that the scars have been there since service.  
Furthermore, there is a current diagnosis of scars on the 
middle and ring fingers of the right hand.  Accordingly, 
service connection is granted.  




B. Residuals of Injury

The veteran is claiming service connection for residuals of 
an injury to the fingers of the right hand.  After a careful 
review of the evidence of record the Board finds that the 
evidence is against a finding of service connection for 
residuals of an injury to the fingers of the right hand.

The Board notes that the veteran has a current diagnosis of 
residuals of tissue lacerations of the long and ring fingers 
with visible scars.  As noted above, service connection has 
been granted for the scars.  However, there is no current 
evidence of record of another disability of the fingers of 
the right hand.  The only disability noted regarding the 
fingers of the right hand are the scars.  Service connection 
requires a finding of a current disability.  Without 
competent evidence of a current disability due to an injury 
in service, service connection must be denied.  38 C.F.R. § 
3.303; Brammer, 3 Vet. App. 223.  During service, an injury 
to the right hand was noted.  However, the only currently 
residuals of the injury are the scars for which service 
connection has already been granted.  

In sum, the only evidence of current disability of the right 
hand comes from the veteran's own assertions.  However, the 
Board notes that while the veteran is competent to report 
symptoms, as a layperson, he is not qualified to render an 
opinion concerning questions of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
a diagnosis of a right hand disability service connection 
cannot be granted

Tinnitus

The appellant is claiming service connection for tinnitus.  
He alleges that he suffers from the condition since service 
when he was exposed to noise while serving as a gunner's mate 
during WWII.

Initially, the Board notes that the veteran is claiming that 
his tinnitus is due to noise exposure while in combat.  
Service personnel records show that the veteran was a gunners 
mate and that he was engaged in combat in April 1944 when he 
participated in repelling an air attack by the enemy.  
Therefore, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154(b) are for application in regards to this issue.  As 
the veteran's allegations of noise exposure are consistent 
with the nature and circumstances of his service, the Board 
will accept that he was exposed to noise while in service.  
Furthermore, the Board will accept that the veteran 
experienced tinnitus while in service.  

However, after carefully reviewing all evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for tinnitus.

While the veteran experienced tinnitus while in service, the 
probative evidence shows that there has not been a continuity 
of symptomatology and therefore, there is no competent 
evidence of a link between the veteran's current tinnitus and 
his in-service tinnitus.  The only evidence in favor of the 
veteran's claim are his own allegations that he has 
experienced tinnitus since service.  However, the Board finds 
the veteran's allegations unreliable.  At the veteran's 
separation examination of January 1946 no tinnitus was 
reported.  At the VA examination of December 2004 the veteran 
did not report any tinnitus.  The VA examination report of 
December 2004 noted no tinnitus.  The first evidence of 
record of a complaint of tinnitus is in December 2005 which 
is almost 60 years after separation from service.  The Board 
finds the veteran's denial of tinnitus at the December 2004 
examination to be more reliable than his other statements 
provided while seeking monetary benefits.  

There being no competent evidence of a link between the 
veteran's in-service tinnitus and his current tinnitus, 
service connection is denied.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Service connection for a dental condition is denied.

Service connection for residuals of an injury to the fingers 
of the right hand is denied.

Service connection for scars on fingers of the right hand is 
granted.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


